Citation Nr: 0530092	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  03-25 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected lumbar sprain from December 18, 
1998, to May 28, 2005, on appeal from the initial grant of 
service connection.

2.  Entitlement to a disability rating in excess of 40 
percent for service-connected lumbar sprain from May 28, 
2005, forward, on appeal from the initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to April 
1991.

This case came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO), dated in July 2002 that granted service 
connection for lumbar sprain and assigned a 20 percent rating 
for that disability, effective from December 1998.  In 
September 2004, the veteran offered testimony before the 
undersigned Veterans Law Judge during a hearing at the RO.

In December 2004, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
Subsequent to the remand, the RO granted an increased rating 
to 40 percent effective from May 28, 2005.  


FINDINGS OF FACT

1.  The veteran's lumbar sprain caused no more than moderate 
limitation of motion of the lumbar spine prior to May 28, 
2005, with forward flexion varying between 40 degrees and 
full, and extension from 10 degrees to full.  

2.  As of May 28, 2005, the veteran's lumbar sprain is 
manifested by forward flexion to 10 degrees without pain and 
30 degrees with pain, and extension to 20 degrees, with pain 
from 10 degrees; there are no neurological findings 
pertaining to the service-connected lumbar sprain.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for lumbosacral strain have not been met prior to May 
28, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (2002), 5237 
(2005).

2.  From May 28, 2005, forward, the criteria for an 
evaluation in excess of 40 percent for lumbar sprain have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (2002), 5237 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied its duty to notify by means of a letter from the 
RO to the appellant in April 2003.  He was advised as to his 
and VA's responsibilities regarding his claim.  Additional 
letters further satisfying VCAA duties was mailed to the 
veteran in October 2003 and December 2004.  None of these 
letters was mailed to the appellant prior to the initial RO 
adjudication of his claim in July 2002.  However, any defect 
in this regard is harmless error.  See 38 U.S.C.A. 
§ 7261(b)(2) (West 2002).  The appellant did not provide any 
additional evidence in response to the letters that was not 
fully considered by the RO in the adjudications contained in 
the statement of the case (SOC) issued in July 2003 or the 
Supplemental Statements of the Case (SSOCs) issued in 
February 2004 and July 2005.  There is simply no indication 
that disposition of his claim would have been different had 
he received pre-adjudicatory notice pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim.  See Mayfield v. Nicholson, 
19 Vet App 103 (2005).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, VA obtained VA records as well as service 
medical records.  Also, private medical records confirming 
low back pain complaints since the injury in service, are in 
the record.  Private treatment records include reports from 
Antonio Mendes, M.D., dated in November 2000, December 2002, 
and May 2004, and a report from New England Baptist Hospital 
dated in October 2003.  

After a review of the record in this case, the Board finds no 
indication of any additional pertinent, outstanding private 
medical evidence specifically identified by the veteran, nor 
is there any indication that additional outstanding Federal 
department or agency records exist that should be requested 
in connection with the claim adjudicated in this decision.  
38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2005).  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  In this case, the veteran was provided 
examination in October 2003 and May 2005.  The examiners 
provided evidence regarding the level of functional loss 
during periods of symptomatic flare-up.  See 38 C.F.R. § 
4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.


II.  Low Back Strain

Facts

In October 1990, the veteran suffered a contusion of the back 
while on active duty in the Navy when he fell and hit his 
back on a hook on the deck of a ship.  X-rays showed no 
lumbosacral or thoracic abnormality.  Following service, he 
sought treatment with the VA.  

Records from the Boston VA medical center show the veteran's 
initial orthopedic clinic visit was in December 1999.  He 
reported chronic low back pain since the injury aboard ship.  
Examination reflected pain along the lumbosacral spine with 
percussion and palpation, as well as with flexion, extension, 
bending and rotation.  There was no apparent limitation of 
motion.  Sensory was nonfocal to light touch and motor 
strength was 5/5.  Straight leg raising elicited no radicular 
complaints but there was pain along the lumbosacral spine.  
X-rays were negative.  The assessment was chronic low back 
pain with normal neuro examination.  Symptoms were most 
consistent with early degenerative joint disease and soft 
tissue pain, with no evidence of disc involvement.  MRI of 
the low back showed no abnormalities except for a 
transitional vertebral body labeled L6.  

The veteran underwent weekly physical therapy for the low 
back for part of the year 2000.  A July 2000 assessment by a 
VA physician reflects lumbar supraspinous ligament strain, 
chronic myofascial pain.  

The veteran also sought treatment with Antonio C. Mendes, 
M.D., for low back pain beginning in 2000.  Dr. Mendes 
diagnosed lumbar sprain/contusion in November 2000.  
Evaluation by Dr. Mendes in November 2000 reflected 
complaints of pain with heavy lifting and prolonged standing 
or sitting.  Examination disclosed pain to palpation of the 
low back.  Forward flexion was to 40 degrees, extension was 
limited to 15 degrees.  Lateral bending was 15 degrees left 
and right.  There was pain with all of these movements.  
Straight leg raising was 10 degrees off the table due to 
pain.  Deep tendon reflexes were 2+ bilateral and 
symmetrical.  Sensory was intact and motor strength was 5/5.  
Dr. Mendes prescribed physical therapy and Motrin.  He 
recommended follow up at the New England Baptist Hospital if 
pain persisted.  

In December 2002, Dr. Mendes provided another evaluation.  
The veteran was reported to be taking Motrin as needed for 
pain and inflammation.  He was working in a law office.  His 
low back was tender to palpation.  Range of motion included 
flexion to 60 degrees, extension to 20 degrees, and rotation 
to 25 degrees, all with complaints of pain.  Straight leg 
raising was unremarkable.  Pain was reported when elevating 
the leg.  Deep tendon reflexes were 2+ bilaterally and 
symmetrical.  He was neurologically intact.  The impression 
was lumbar sprain and contusion.  He was given a prescription 
for Motrin 800 milligrams (mg), three times a day as needed 
for inflammation.  Dr. Mendes opined that the veteran's 
disability was permanent.  

The veteran underwent VA examination in October 2003.  Range 
of motion was considered normal and included flexion to 45 
degrees, extension to 30 degrees, and lateral rotation and 
flexion each to 30 degrees.  Straight leg raising was normal 
to 90 degrees.  The diagnosis was recurrent back sprain 
lumbosacral, MRI studies in 2000 were normal, range of motion 
normal on this examination.  

In October 2003, the veteran underwent an evaluation at the 
New England Baptist Hospital Spine Center.  The veteran 
reported pain was a 10 out of a possible 10 in intensity.  
Physical examination revealed tenderness in the lumbar 
paraspinal muscles bilaterally.  Lumbar flexion was 40 
degrees, extension 20 degrees, and side bending was 20 
degrees bilaterally.  Straight leg raising aggravated back 
pain at 65 degrees bilaterally.  Lower extremity strength, 
sensation, and reflexes were intact.  Plantar responses were 
downgoing and distal pulses were intact.  MRI scan 
demonstrated very mild disc bulging at L5-S1 with no other 
abnormality, including no herniation, spinal canal or neural 
foraminal narrowing.  The impression was chronic low back 
pain with remote history of injury after fall in Navy, marked 
lumbar deconditioning with marked decreased range of motion 
and strength, and functional limitations with significant 
impairments in his normal activities.  Physical therapy was 
ordered, the veteran was advised on safe use of the back, and 
he was encouraged to use Tylenol, ice and heat.  

Dr. Mendes provided an update in May 2004.  The veteran 
complained of persistent pain, worsening with prolonged 
sitting and standing, and also with heavy lifting.  He 
reported no improvements since he had last seen Dr. Mendes.  
On physical examination, the veteran had pain with palpation 
over the spine and paravertebral muscles and sacroiliac 
joints.  Range of motion was flexion to 70 degrees, extension 
to 10 degrees, and rotation to 45 degrees, all with pain.  
Straight leg raise was to 40 degrees, and deep tendon 
reflexes were 2- bilateral and symmetrical.  The impression 
was chronic low back pain.  Dr. Mendes reviewed the New 
England Baptist report, and opined that the veteran's chronic 
persistent low back pain was permanent.  

In September 2004, the veteran provided testimony before the 
undersigned Veterans Law Judge at the RO.  

The veteran underwent an additional VA examination in May 
2005.  The examiner reviewed the record, noting that there 
was an X-ray reading from service showing no bony fracture in 
the thoracic or lumbar spine.  During the current 
examination, the veteran described his pain as very steady 
with occasional quick reactions to the legs.  It was usually 
an 8 or 9 out of possible 10.  He reported he still had pain 
standing but getting up from bending was worse.  He could not 
climb stairs by his report.  The examiner reviewed the MRI 
performed in October 2003, as requested by the Board in its 
remand.  He explained that the disc did not appear to be 
impinging on any neurologic structure.  The examiner 
explained that such a bulge was consistent with the fact that 
one third of all MRIs taken of asymptomatic people have such 
bulges in them.  The veteran was currently still working as a 
paralegal and performing normal activities of daily living.  

The pain in the spine was localized to the L1-L3 level with 
some bilateral radiation into the paraspinal muscles.  There 
was mild convex scoliosis of less than 10 degrees with a mild 
hump.  Forward flexion was 10 degrees without pain and to 30 
degrees with pain with lordosis flat and not reversing.  
Extension was 10 degrees and to 20 degrees with pain with 
lumbar lordosis not entering the curve.  He could tilt only 
10 out of 30 degrees, and rotate 30 out of 45 degrees, all 
with pain.  Straight leg raising was positive at 15 degrees 
with no Lasegue sign on either side.  Reflexes were 2+ at 
knees and 1+ at ankles and symmetric.  Plantar reflexes were 
downgoing.  Motor strength was intact and sensory was intact 
to pin and light touch.  Range of motion was repeated with no 
change in range although the degree of discomfort increased 
slightly.  The assessment was limited motion of the lumbar 
spine.  The examiner opined that although the veteran 
reported his pain was 9 out of 10 at that time, he could have 
further increased pain reducing him to being able to doing 
nothing during those periods of exacerbation.  The examiner 
did not believe the low back pain was related to a disc 
problem.  He noted again that the MRI result was present in 
asymptomatic people about 1/3 of the time.  

Analysis

The veteran filed his claim for service connection for a low 
back disability in December 1998.  Service connection was 
granted effective from that date.  Where, as in the instant 
case, the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2.  It 
is also necessary to evaluate the disability from the point 
of view of the veteran working or seeking work,  38 C.F.R. § 
4.2, and to resolve any reasonable doubt regarding the extent 
of the disability in the veteran's favor.  38 C.F.R. § 4.3.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2005).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

Prior to September 2002, the Rating Schedule provided ratings 
for limitation of motion of the lumbar spine when limitation 
was slight (10 percent), moderate (20 percent), or severe (40 
percent).  38 C.F.R. § 4.71a, Code 5292 (effective before 
September 23, 2002).  Lumbosacral strain ratings were 
provided when there was evidence of characteristic pain on 
motion (10 percent), muscle spasm on extreme forward bending 
with loss of lateral spine motion, unilateral, in a standing 
position (20 percent), or listing of the whole spine to the 
opposite side with a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent).  See 38 
C.F.R. § 4.71, Code 5295 (effective before September 2003).

Prior to September 2002, ratings were provided for 
intervertebral disc syndrome based upon the severity of the 
disorder, up to 60 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective before September 23, 2002).  Effective 
September 23, 2002, Diagnostic Code 5293 was revised to 
evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation, up to 60 percent.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 23, 
2002).  However, the Board notes that neither version of the 
regulation is applicable because the veteran's lumbosacral 
strain does have a neurologic component, as noted by the VA 
examiner in the detailed analysis and opinion dated in May 
2005.

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include, in pertinent part, 5237 (Lumbosacral or cervical 
strain).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 percent);

For unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);

For unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine (30 
percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent); and

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 23, 2003).

It is noted that diseases and injuries of the spine should be 
evaluated upon any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).

Range of motion measurement are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  
Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).

The September 2003 regulation amendments also provide a 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, but these are not relevant to this 
claim as the evidence, as illustrated by the examiner's 
conclusions regarding the 2003 MRI in the May 2005 
examination, shows no appreciable disc disease related to his 
service-connected disability.  See 38 C.F.R. § 4.71a, Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective from September 23, 2003).

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the new criteria in its 
June 2005 rating decision and July 2005 SSOC.  Therefore, the 
Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In this case, the veteran was awarded a 20 percent rating for 
his service-connected lumbosacral strain under Diagnostic 
Code 5292, effective prior to May 28, 2005, the date of VA 
examination.  This rating was based on moderate limited range 
of motion under the criteria effective prior to September 23, 
2002.  The Board finds that prior to May 28, 2005, the 
preponderance of the evidence showed that there was no more 
than moderate limitation of the lumbar spine, that a 20 
percent rating was the most favorable rating, and was thus 
warranted under Diagnostic Code 5292.  There was no severe 
limitation of motion of the lumbar spine, as none of the 
reports, including those from Dr. Mendes through 2004, the VA 
evaluation in 1999, the VA examination in October 2003 and 
the New England Baptist Hospital Spine examination reports 
supported a finding of more than moderate limitation of 
motion.  At least two reports showed normal range of motion.  
Although the veteran reported pain, range of motion was at 
those times only moderately limited.  Therefore, an increased 
rating under Diagnostic Code 5292 is not supported by the 
evidence of record.  

The Board also considered Diagnostic Code 5295, addressing 
lumbosacral strain ratings.  However, there is no evidence in 
either the VA treatment and therapy records, Dr. Mendes' 
records, the VA examination in October 2003 or the 2003 New 
England Baptist Hospital report, of listing of the whole 
spine to the opposite side with a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion to support the 
40 percent rating under that criteria.  Therefore, an 
increased rating is not warranted under these old criteria 
effective prior to September 2003.  See 38 C.F.R. § 4.71, 
Code 5295 (effective before September 2003).  Additionally, 
there is no evidence of vertebral fracture or ankylosis.  
Thus, an increased rating under these criteria at any time 
prior to May 28, 2005, is not warranted.  

As for the time period from September 2003 to May 28, 2005, 
the Board has considered whether an increased rating in 
excess of 20 percent is warranted under the revised criteria.  
However, as there is neither forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine, an increased 
rating is not warranted under these criteria prior to May 28, 
2005.  At worst, forward flexion was to 40 degrees with pain.

As of May 28, 2005, the clinical record documents 
significantly reduced range of motion which supports an 
increased rating to 40 percent under the revised criteria.  
However, in the absence of ankylosis, entitlement to a higher 
schedular rating under either the prior or revised criteria 
for lumbosacral strain is not possible.  The service-
connected lumbosacral strain does not contemplate bony 
fixation, a necessary element of ankylosis, and an increased 
rating is not warranted on that basis.  Ankylosis of the 
lumbar spine has not been demonstrated by the medical 
evidence.

The medical evidence of record includes limited range of 
motion and no neurological signs of any significance, as 
assessed by the VA examiner in 2005.  The orthopedic 
examiner's opinion in May 2005 is consistent with the record, 
well-supported, and uncontroverted.  Thus, the Board finds 
that no neurological manifestations for consideration when 
rating the veteran's service-connected lumbosacral strain.  

The Board acknowledges that functional loss has been taken 
into account as set forth in DeLuca v. Brown, 8 Vet. App. 202 
(1995), as reflected in the examiner's reports of range of 
motion limited by pain.  Consistent with the ruling in 
DeLuca, the Board has generally applied the ratings which 
corresponds to the ranges of motion prior to the point where 
the veteran was noted to have pain.  There is no objective 
pathology that supports a higher rating.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).

It does not appear that the veteran has an "exceptional or 
unusual" disability.  He has not required any recent periods 
of hospitalization for his spine disability.  There is no 
evidence in the claims file to suggest that marked 
interference with employment is the result of the conditions.  
He was noted to be employed in the VA examination reports.  
Thus, the Board finds that disability is appropriately rated 
under the schedular criteria, and that referral for 
extraschedular consideration is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the Board finds 
the preponderance of the evidence is against the veteran's 
claim for a rating in excess of 20 percent for lumbosacral 
strain prior to 



May 28, 2005, and in excess of 40 percent for lumbosacral 
strain as of May 28, 2005.


ORDER

Entitlement to an initial increased evaluation in excess of 
20 percent for lumbar sprain, prior to May 28, 2005, is 
denied.

Entitlement to an initial increased evaluation in excess of 
40 percent for lumbar sprain, as of May 28, 2005, is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


